DETAILED ACTION
Remarks
The present application was filed 30 July 2020, is a national stage entry of PCT/JP2018/031407 filed in on 24 August 2018 and claims priority to JP2018-024808 filed on 15 February 2018.
Preliminary amendments were filed 30 July 2020. With these amendments, Applicant:
cancels claims 1-9;
adds new claims 10-21;
amends the abstract;
amends the title of the invention; and
amends various other portions of the specification.
Claims 10-21 are pending. Claims 1, 18 and 20 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus, Method and Medium for Emphasizing Important Elements in a Software Structure Visualization.
Drawings
The drawings filed 30 July 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claim 1, the claim recites:

a software visualization apparatus comprising: 
processing circuitry 
to receive execution history information including execution element information for each execution element that is a component which has been executed among a plurality of components that are included in a target program and software structure information including component information for each component as information indicating a structure of the target program, 
to associate each piece of execution element information included in the execution history information and each piece of component information included in the software structure information with each other, thereby generating association information,
to determine each execution element and a parent element of each execution element as important elements by referring to the software structure information based on the association information and generate important element information indicating each important element, and 
to generate a visualization diagram indicating the structure of the target program in a state where each important element has been emphasized, based on the important element information and the software structure information.

Under the broadest reasonable interpretation in light of the specification, the above underlined elements recite a mental process because all of those steps are performable by the human mind with aid of pen and paper. The claim therefore recites an abstract idea. 
None of the additional elements integrate the judicial exception into a practical application. 
References to steps as being performed “processing circuitry” or an “apparatus” amount to nothing more than implementing the abstract idea on a generic computing device. See M.P.E.P. § 2106.05(f). And the “generating a visualization diagram…” is merely extra-solution activity because it amounts to mere outputting of the result of the abstract idea. See M.P.E.P. § 2106.05(g).  
Looking at the claim limitations as an ordered combination yields the same conclusion as that reached when looking at the elements individually. Their collective function is merely to implement the abstract idea on a generic computing device in a particular technological environment or field of use.
The claim does not include additional elements that amount to significantly more than the judicial exception either, for the substantially the same reasons discussed above with respect to a practical application. Note that reevaluation of the “to generate a visualization diagram....” extra-
As to claims 11-17, the features of these claims do not add any additional elements integrating the abstract idea into a practical application or amounting to significantly more at least because they only further describe the abstract idea or visualizing (i.e., displaying) the result of it.
As to claim 18, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons.
As to claim 19, the features of this claim do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claim 17
As to claim 20, the claim recites the same abstract idea as claim 1 and does not integrate the abstract idea into a practical application or include additional elements amounting to significantly more than the abstract idea for substantially the same reasons. The addition of a non-transitory computer readable medium storing a software visualization program for causing a computer to execute the abstract idea does not indicate integration of the abstract idea into a practical application or amount to significantly more than the abstract idea at least because these features amount to nothing more than implementing the abstract idea on a generic computer.
As to claim 21, the features of this claim do not indicate an integration of the abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth above with respect to claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim refers to “important” elements. Whether or not an element is “important” is subjective, however, and while the specification does disclose that higher evaluation indexes or higher numbers of execution indicate higher importance (see pars. [0078] and [0101]), the claim is not limited to those scenarios. Moreover, in the specification, elements are determined to be important before those so-called degrees of importance are even calculated. (See the specification at pars. [0077] and [0100]). Thus, they do not appear to be standards for distinguishing the important elements from the unimportant elements. The scope of the claim is therefore unclear. See M.P.E.P. 2173.05(b)(IV). For the purposes of examination, any element that is emphasized, highlighted or determined to be hot or critical or will be construed as important.
As to claims 11-21, the claims are indefinite for the same reasons as claim 1. Note that while claims 11 and 12 do refer to using a number of times of execution of an evaluation index as a degree of importance, they still do describe how many times an element must be executed or what evaluation index an element must have to be important. Note too that as set forth above, elements are determined to be important even before those degrees are calculated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
[0078
Claim 10, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.  (US 2012/0143795) (art made of record – hereinafter Han) in further view of Booss et al. (US 9,612,945) (art made of record – hereinafter Booss).

As to claim 10, Han discloses a software visualization apparatus comprising:
processing circuitry 
to receive execution history information including execution element information for each execution element that is a component which has been executed among a plurality of components that are included in a target program  (e.g., Han, par. [0057] discloses the callee among the children [execution elements] of F that has the highest CPU consumption [execution history information]) and software structure information including component information for each component as information indicating a structure of the target program, (e.g., Han, par. [0057] discloses in trigram stack 400, F.Caller represents a function 
to associate each piece of execution element information included in the execution history information and each piece of component information included in the software structure information with each other, thereby generating association information, (e.g., Han, par. [0057] discloses F. Callee1 and others up to F.Calleek represent the functions called by function F. The callee among the children of function F that has the highest CPU consumption [i.e., the callees in stack 400 each have an associated CPU consumption])
to determine each execution element and a parent element of each execution element as important elements by referring to the software structure information based on the association information, (e.g., Han, par. [0057] discloses the number of function calls F makes  to each of its callees may be used to identify the path with the highest function call frequency. However, ETW and other platforms do not track the entrance and exit of function calls. Accordingly, in various implementations, logic 328 selects the callee among the children of function F that has the highest CPU consumption. This approach results in a trigram stack with the highest function call frequency highlighted as shown in nodes 402, 404 and 406(2) in stack 400 [the highlighted nodes being the important ones]) 
Han does not explicitly disclose to generate important element information indicating each important element, and to generate a visualization diagram indicating the structure of the target program in a state where each important element has been emphasized, based on the important element information and the software structure information.
	However, in an analogous art, Booss discloses:
to generate important element information indicating each important element, and to generate a visualization diagram indicating the structure of the target program in a state where each important element has been emphasized, based on the important element information and the software structure information (e.g., Booss, col. 4 ll. 9-15 discloses an “edge” map can be created where each caller frame (parent function) creates and edge to its callee frame (child function). The edge can be annotated with “inclusive” times from corresponding call stack in hash map; Fig. 2 and associated text, col. 4 ll. 21-23 discloses a profile visualization phase can create a graphical representation to report the result to the end user; col. 4 ll. 31-25 discloses edges from the node map can be printed. The label of the edges can be the % fraction of the inclusive time; col. 4 ll. 47-51 discloses a CPU profile report can contain information about the time spend in individual functions and the critical path of hotspots “(marked in shades of grey in increasing order of hotness ranging from light shade to darker shade)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Han, which discloses determining an element and its parent as important elements by referring to software structure information based on association information, by incorporating generating a visualization diagram indicating the structure of the program emphasizing each important element based on the structure information and important element information, as taught by Booss, as Booss would provide the advantage of a means of presenting the important elements and software structure to a user. (See Booss, col. 4 ll. 21-23, 47-51).

As to claim 11, Han discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), and further discloses 
the processing circuitry calculates a number of times of execution of each important element as a degree of importance, based on the execution history information, (e.g., Han, par. [0057] discloses the number of function calls F makes to each of its callees may be used to identify the path with the highest function call frequency and to locate the root-cause accordingly in some embodiments. However, ETW and other platforms do not track the entrance and exit of function calls. Accordingly, in various implementations, logic 328 selects the callee among the children of function F that has the highest CPU consumption to enable comparison across traces. This approach results in a trigram stack with the path with the highest function call frequency highlighted as shown by the hatching of nodes 402, 404, and 406(2) in FIG. 4).
Han does not explicitly disclose that the processing circuitry emphasizes each important element according to the degree of importance, thereby generating the visualization diagram.
However, in analogous art, Booss dislcoses:
wherein the processing circuitry emphasizes each important element according to the degree of importance, thereby generating the visualization diagram (e.g., Booss, Fig. 2 and associated text, col. 4 ll. 21-23 discloses a profile visualization phase can create a graphical representation to report the result to the end user; col. 4 ll. 31-25 discloses edges from the node map can be printed. The label of the edges can be the % fraction of the inclusive time; col. 4 ll. 47-51 discloses a CPU profile report can contain information about the time spend in individual functions and the critical path of hotspots “(marked in shades of grey in increasing order of hotness ranging from light shade to darker shade)”).


As to claim 18, it is a method claim having substantially the same limitations as claim 1 and is rejected for substantially the same reasons.

As to claim 20, it is a medium claim having substantially the same limitations as claim 1 and is rejected for substantially the same reasons. Further limitations, disclosed by Han, include:
a non-transitory computer readable medium storing a software visualization program for causing a computer to execute the steps (e.g., Han, pars. [0099-0100]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han  (US 2012/0143795) in further view of Booss (US 9,612,945) in further view of Burkwald et al. (US 6,356,285) (art made of record – hereinafter Burkwald).

As to claim 12, Han/Booss discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), but does not explicitly disclose wherein the processing circuitry calculates, as a degree of importance, an evaluation index that is obtained by evaluating each important element, based on the software structure information, and emphasizes 
However, in an analogous art, Burkwald discloses:
wherein the processing circuitry calculates, as a degree of importance, an evaluation index that is obtained by evaluating each important element, based on the software structure information, (e.g., Burkwald, col. 7 l. 62 – col. 8 l. 4 discloses COBOL Analyst calculates six widely-used metrics: 4) McCabe’s cyclomatic complexity; col. 8 ll. 15-20 discloses McCabe’s cyclomatic complexity measures the number of paths through the system; col. 13 ll. 44-46 discloses the cyclomatic complexity metric for the various progams)
emphasizes each important element according to the degree of importance, thereby generating the visualization diagram  (e.g., Burkwald, col. 13 ll. 43-49 discloses Fig. 4 shows the nodes 134 of the system 130 color-coded as a function of the cyclomatic complexity metric for various programs 134 The red-colored ones of the nodes 134 indicate programs having the highest complexity, while the blue-colored ones of the nodes 134 indicate progams having the lowest complexity).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Han/Booss, which discloses visualizing certain important elements, by incorporating calculating an evaluation index as a degree of importance based on the structure information and emphasizing that degree of importance in the visualization, as taught by Burkwald, as Burkwald would provide the advantage of a means of graphically presenting the degree of complexity of the various elements to a user. (See Burkwald, Fig. 4, col. 13 ll. 43-49).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han  (US 2012/0143795) in further view of Booss (US 9,612,945) in further view of Singh et al. (US 2012/0110557) (art made of record – hereinafter Singh).

As to claim 13, Han/Booss discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), and further discloses each important element (see rejection of claim 10 above) but does not explicitly disclose wherein the processing circuitry determines an influence element that will be influenced from each important element, based on the software structure information, and emphasizes the influence element in a state where a distinction has been made from each important element, thereby generating the visualization diagram.
However, in analogous art, Singh discloses:
  wherein the processing circuitry 
determines an influence element that will be influenced from each element, based on the software structure information, (e.g., Singh, par. [0041] discloses the IA application may use control flow graph 300 to determine the impact propagation of the change to other blocks; par. [0042] discloses IA application may identify that block [element] 320 uses or depends on a variable in the impacted set of variables associated with epicenter block [element] 305). and 
emphasizes the influence element in a state where a distinction has been made from each element, thereby generating the visualization diagram  (e.g., Singh, Fig. 3 and associated text, par. [0042] discloses based on the identification, the IA application may determine that block is impacted “(e.g., by a star labeled as impacted)” [and see figure, in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Han/Booss, which discloses determining and visualizing important elements based on structure information, by incorporating determining an influence element influenced from each of the elements and emphasizing and distinguishing the influence element from the other elements of the visualization, as taught by Singh, as Singh would provide the advantage of a means of allowing developers to verify proper functionality of the code as a result of code changes. (See Singh, par. [0015]).

As to claim 14, Han/Booss discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), Han further discloses the important element and each important element (see rejection of claim 10 above)but does not explicitly disclose wherein the software structure information includes a plurality of pieces of the component information of the target program and a plurality of pieces of component information of a reference program whose version is different from a version of the target program, and wherein the processing circuitry determines, among the plurality of components of the target program, a changed element that is different from any component of the reference program, based on the software structure information, and emphasizes the changed element in a state where a distinction has been made from each important element, thereby generating the virtualization diagram.
However, in analogous art, Singh discloses:
wherein the software structure information includes a plurality of pieces of the component information of the target program and a plurality of pieces of component information of a reference program whose version is different from a version of the target program, (e.g., Singh, par. [0057] discloses the IA application may identify changes in the code by comparing a file of the original version [reference program] of code with another file of an updated version [target program] of the code that includes one or more changes to the original version. The IA application may identify a change to the code when a line of code in the updated version does not match a line of code in the original version [the code of the updated version being structure information, the code of the original information being component information]) and
wherein the processing circuitry 
determines, among the plurality of components of the target program, a changed element that is different from any component of the reference program, based on the software structure information, (e.g., Singh, par. [0057] discloses the IA application may identify a change to the code when a line of code in the updated version does not match a line of code in the original version; par. [0023] discloses the IA application may map the change to block to which the lone of code corresponds) and 
emphasizes the changed element in a state where a distinction has been made from each element, thereby generating the virtualization diagram (e.g., Singh, Fig. 3 and associated text, par. [0023] discloses the block to which the change has been mapped (sometimes referred to as an epicenter block) may represent a unit of change within the code; par. [0035] discloses Block 305 may be identified as an epicenter block; [and see figure, in the visualization Block 305 is emphasized and distinguished by the “EPICENTER” label]).


As to claim 15, Han/Booss discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above) and further discloses the important element and each important element (see rejection of claim 10 above) but does not explicitly disclose wherein the software structure information includes a plurality of pieces of the component information of the target program and a plurality of pieces of component information of a reference program whose version is different from a version of the target program, and wherein the processing circuitry determines, among the plurality of components of the target program, a changed element that is different from any component of the reference program, based on the software structure information, determines, as an exclusion element, the important element that is neither the changed element nor an influence element that will be influenced from the changed element, based on the software structure information, and emphasizes each important element which is not any exclusion element, thereby generating the visualization diagram.  
	However, in an analogous art, Singh discloses:
wherein the software structure information includes a plurality of pieces of the component information of the target program and a plurality of pieces of component information of a reference program whose version is different from a version of the target program, (e.g., Singh, par. [0057] discloses the IA application may identify changes in the code by comparing a file of the original version [reference program] of code with another file of an updated version [target program] of the code that includes one or more changes to the original version. The IA application may identify a change to the code when a line of code in the updated version does not match a line of code in the original version [the code of the updated version being structure information, the code of the original information being component information]) and
wherein the processing circuitry determines, among the plurality of components of the target program, a changed element that is different from any component of the reference program, based on the software structure information, (e.g., Singh, par. [0057] discloses the IA application may identify a change to the code when a line of code in the updated version does not match a line of code in the original version; par. [0023] discloses the IA application may map the change to block to which the lone of code corresponds) 
determines, as an exclusion element, the element that is neither the changed element nor an influence element that will be influenced from the changed element, based on the software structure information, (e.g., Singh, par. [0041] discloses the IA application may identify that block 310 does not use or depend on a variable in the impacted variables, which may cause the IA application to determine that block 310 is not impacted by the change to the line of code)
emphasizes each element which is not any exclusion element, thereby generating the visualization diagram  (e.g., Singh, Fig. 3 and associated text, par. [0023] discloses the block to which the change has been mapped (sometimes referred to as an epicenter block) may represent a unit of change within the code; par. [0035] discloses Block 305 may be identified as an epicenter block; par. [0042] discloses the IA application may determine that block is impacted “(e.g., by a star labeled as impacted)” [and see figure, in the visualization, Block 305 and is emphasized by the “EPICENTER” label, the impacted blocks are emphasized by stars labeled as impacted and the excluded blocks are not emphasized]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Han/Booss, which discloses determining and visualizing important elements based on structure information, by incorporating software structure information including component information of a target and reference program, determining changed elements based on the structure information and using the structure information to exclude some elements from certain emphasis in the visualization if those elements are neither a changed element nor an element that will be influenced from the changed element based on software structure information, as taught by Singh, as Singh would provide the advantage of a means of allowing developers to verify proper functionality of the code as a result of code changes. (See Singh, par. [0015]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han  (US 2012/0143795) in further view of Booss (US 9,612,945) in further view of Kan (US 2012/0246324) (art made of record – hereinafter Kan).

As to claim 16, Han/Boos discloses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), Han further discloses:
 wherein the processing circuitry selects, from two or more pieces of execution history information and associates each piece of the execution element information included in the selected two or more pieces of execution history information and each piece of the component information included in the software structure information with each other, thereby generating the association information  (e.g., Han, par. [0028] discloses CPU usage is captured by sampling the CPU context at predetermined intervals. ETW samples each core every millisecond; par. [0057] discloses in trigram stack 400 [structure information], F.Caller represents a function calling function. F. Callee1 and others up to F.Calleek represent the functions called by function F. F. Callee1 and others up to F.Calleek represent the functions called by function F. Logic 328 selects the callee among the children of function F that has the highest CPU consumption [i.e., the callees in stack 400 (structure information) each have an associated CPU consumption])
Han/Boos does not explicitly disclose: a plurality of pieces of execution history information that are obtained by executing the target program a plurality of times.
However, in an analogous art, Kan discloses:
a plurality of pieces of execution history information that are obtained by executing the target program a plurality of times (e.g., Kan, par. [0152] discloses since program A appears twice “(was executed twice in the past)”, calculation can be performed to obtain an average execution time; par. [0061] discloses actual measured values, groups of there, average values and distributions. Suitable items are selected from these values are selected from these values as indices representing usage amount, computational cost and the like).
.

Claims 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han  (US 2012/0143795) in further view of Booss (US 9,612,945) in further view of Graham et al. (US 2004/0095376) (art made of record – hereinafter Graham).

As to claim 17, Han/Booss dislcoses the software visualization apparatus according to claim 10 (see rejection of claim 10 above), and further discloses the execution history information, the software structure information, the association information and the important element information (see rejection of claim 10 above) but does not explicitly disclose wherein the execution history information is an execution history file, wherein the software structure information is a software structure file, wherein the association information is an association file, and wherein the important element information is an important element file.
However, in an analogous art, Graham discloses for recorded information that comprises information of multiple types, the information of the various types may be stored in a single file, the information for each type may be stored in a separate file, and the like. (See Graham, par. [0317]).  


	As to claim 19, it is a medium claim having substantially the same limitations as claim 17 and is rejected for substantially the same reasons.

	As to claim 21, it is a medium claim having substantially the same limitations as claim 17 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD AGUILERA/Primary Examiner, Art Unit 2196